Name: COMMISSION REGULATION (EC) No 2240/96 of 22 November 1996 amending the export refunds on poultrymeat
 Type: Regulation
 Subject Matter: animal product;  cooperation policy;  agricultural activity;  trade policy
 Date Published: nan

 23 . 11 . 96No L 299/22 EN Official Journal of the European Communities COMMISSION REGULATION (EC) No 2240/96 of 22 November 1996 amending the export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EEC) No 2777/75 of the Council of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regu ­ lation (EC) No 2916/95 (2), and in particular Article 8 (3) thereof, Whereas the export refunds on poultrymeat were fixed by Commission Regulation (EC) No 1977/96 (3); Whereas it follows from foreseen criteria contained in Article 8 of Regulation (EEC) No 2777/75 to the informa ­ tion known to the Commission that the export refunds at present in force should be altered to the amounts set out in the Annex hereto; Whereas, in the light of the amendment introduced by Regulation (EC) No 1 222/96 (4), the figure 9 after the first eight digits corresponding to the combined nomenclature subheadings should be regarded as forming part of the refund nomenclature code from 1 January 1997, HAS ADOPTED THIS REGULATION: Article 1 The export refunds on the products listed in Article 1 paragraph 1 of Regulation (EEC) No 2777/75 , exported in the natural state, as fixed in the Annex to Regulation (EC) No 1977/96 are hereby altered as shown in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 25 November 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 November 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77. 0 OJ No L 305, 19 . 12 . 1995, p. 49 . P) OJ No L 262, 16. 10 . 1996, p. 9 . M OJ No L 161 , 29 . 6 . 1996, p. 62. 23 . 11 . 96 EN Official Journal of the European Communities No L 299/23 ANNEX to the Commission Regulation of of 22 November 1996 amending the export refunds on poultrymeat Product code Destinationof refund (') Amount of refund (2) Product code Destination of refund (') Amount of refund (2) I ECU/ 1 00 units ECU/ 1 00 kg 0105 11 11 000 01 1,50 0207 25 10 000 05 7,00 0105 11 19000 0105 11 91 000 0105 11 99 000 01 01 01 1,50 1,50 1,50 0207 25 90 000 0207 14 20 900 05 05 7,00 7,00 0105 12 00 000 01 3,50 0207 14 60 900 05 7,00 0105 19 20 000 01 3,50 0207 14 70 190 05 7,00 ECU/ 1 00 kg 0207 14 70 290 05 7,00 0207 27 1 0 990 03 5,00 0207 12 10 900 02 03 04 20,00 14,00 6,00 0207 27 60 000 06 03 7,00 5,00 0207 12 90 190 02 23,00 06 7,00 03 14,00 0207 27 70 000 03 5,00 I 04 6,00 l 06 7,00 (') The destinations are as follows: 01 All destinations except the United States of America, 02 Angola, Saudi Arabia, Kuwait, Bahrain, Qatar, Oman, the United Arab Emirates, Jordan, Yemen, Lebanon and Iran, 03 Armenia, Azerbaijan, Belarus, Georgia, Kazakhstan, Kyrgyzstan, Moldova, Russia, Tajikistan, Turkmenistan, Uzbekistan, Ukraine, Lithuania, Estonia and Latvia, 04 All destinations except the United States of America, Bulgana, Poland, Hungary, Romania, Slovakia, the Czech Republic, Switzerland and those of 02 and 03 above, 05 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia, the Czech Republic and Switzerland, 06 All destinations except the United States of America, Bulgaria, Poland, Hungary, Romania, Slovakia, the Czech Republic, Switzerland and those of 03 above . (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in amended Regulation (EEC) No 990/93 and Regulation (EC) No 462/96 are observed. NB: The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.